Citation Nr: 1226595	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's claims file has been transferred to the RO in Houston, Texas.

In May 2011, the Board remanded the appeal in order to afford the Veteran his requested Board hearing.  In February 2012, he testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The appeal is again REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board initially finds that a remand is necessary in order to obtain outstanding records.  In this regard, at his February 2012 Board hearing, the Veteran testified that he was treated at the Shreveport, Louisiana, VA Medical Center (VAMC) beginning in 1983 for his psychiatric disorder.  These records are not currently in the claims file.  Attempts to obtain these pertinent treatment records must be made.  Also, the most recent outpatient treatment records from the various VAMCs where the Veteran has sought treatment for his claimed disorders, as detailed below, should be obtained for consideration in his claims.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  The Board further observes that the Veteran testified at his February 2012 hearing that he was treated by a private physician for his acquired psychiatric disorder immediately following his military discharge in 1980.  The record was held open for 60 days in order for the Veteran to obtain and submit such records; however, he did not do so.  Therefore, while on remand, he should be provided with another opportunity to identify such records so that VA may obtain them on his behalf.  

Additionally, the claims file contains a June 2011 email from the RO, which states that a temporary file has been created for the Veteran's appeal.  It is unclear whether the temporary file has been associated with the claims file.  Thus, upon remand, any temporary file pertaining to the Veteran should be associated with the claims file as it may be relevant to the claims currently on appeal. 

Furthermore, at his Board hearing, the Veteran reported that he is currently receiving Supplemental Security Income (SSI) from the Social Security Administration (SSA) primarily for his acquired psychiatric disorder.  The SSA decision and the medical records considered in deciding the Veteran's claim for benefits are not currently in the claims file.  These records must be obtained since they may be relevant to the Veteran's acquired psychiatric disorder claim.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2).

The Board further finds that a remand is required in order to afford the Veteran a VA examination so as to determine the etiology of his hepatitis C.  In this regard, he has a current May 2001 diagnosis of hepatitis C from the VAMC and, at his hearing, he reported being diagnosed with such in 1995.  The Veteran's service treatment records (STRs) reflect that he was provided vaccinations during his active military service in June 1980 and July 1980.  At his Board hearing, the Veteran testified that these vaccinations were provided by air guns and several service members received vaccinations from the same air guns.  The Veteran also testified that, shortly after receiving these vaccinations, he began to experience flu-like symptoms, to include tiredness and fatigue.  The STRs document that, following his vaccinations, he was hospitalized during his military service for an upper respiratory infection, at which time he was noted to have a cough and sore throat.  The Veteran testified that these in-service symptoms were actually early symptoms of his hepatitis C.  To date, the Veteran has not been provided a VA examination addressing whether his current hepatitis C is due to his active military service, to include his in-service air gun vaccinations.  Therefore, a remand is necessary so as to afford him such examination. 

The Board also finds that a remand is necessary in order to obtain an addendum opinion from the VA examiner conducted the May 2010 mental disorders examination.  In this regard, the Board notes that the Veteran has contended that he was treated prior to service for attention deficit/hyperactivity disorder (ADHD) and his military service, to include the harassing treatment from his drill instructors, caused such to progress into an acquired psychiatric disorder or aggravated such that it became an acquired psychiatric disorder.  In May 2010, the examiner diagnosed the Veteran with depressive disorder not otherwise specified and opined that it was less likely as not that his depression had evolved from childhood AD or was made worse as a result of his short term military service.  The examiner noted that, while depression can be a reaction to a disability, such as AD, or to a negative event, there was no compelling evidence in the records to indicate that the Veteran was treated for depression while in the military or within a year after discharge from service.  

However, it is unclear whether the Veteran's ADHD is considered a personality disorder.  In this regard, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Moreover, if such is not considered a personality disorder, it is unclear whether the Veteran's acquired psychiatric disorder pre-existed service and, if so, whether it was clearly and unmistakably not aggravated by service.  Therefore, the examiner should be requested to offer an opinion regarding such aspects of the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the Veteran's temporary file with the claims file.

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric disorder and/or hepatitis C since service, but to specifically include those from his private physician pertaining to his acquired psychiatric disorder immediately following his military discharge in 1980.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include VA treatment records from the Shreveport, Louisiana, VAMC since 1983 to the present; the Augusta, Georgia, VAMC since September 2004 to the present; the Houston, Texas, VAMC since November 2004 to the present; and the Austin, Texas, VAMC since May 2005 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his hepatitis C.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner should confirm the Veteran's diagnosis of hepatitis C.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that such disease is etiologically related to the Veteran's active military service, to include as a result of the use of air gun vaccinations.  The examiner should further opine as to whether it is at least as likely as not that the Veteran's alleged in-service symptomatology of flu-like symptoms, to include tiredness and fatigue, and/or his documented upper respiratory infection, were early symptoms of hepatitis C.  

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of his claimed hepatitis C and the continuity of symptomatology of the claimed disorder.  The examiner should provide the supporting rationale for the opinion expressed.

5.  After obtaining the above records, return the claims file to the examiner who conducted the May 2010 VA mental disorders examination for an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion on the following:

(A)  Is ADHD considered a personality disorder?  If so, was such subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?

(B)  For any diagnosed acquired psychiatric disorder, to include ADHD if such is not considered a personality disorder, did such clearly and unmistakably pre-exist the Veteran's entry into active duty in June 1980?  In this regard, the examiner should consider the Veteran's and other lay statements of record indicating that he was treated for ADHD prior to service.  

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's acquired psychiatric disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's acquired psychiatric disorder is casually related to any incident of his military service, to include harassment by the drill instructors?

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of his claimed acquired psychiatric disorder and the continuity of symptomatology of the claimed disorder.  The examiner should provide the supporting rationale for the opinion expressed.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


